IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GLUE WILKINS,                              : No. 86 MM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
MS. JENNIFER L. TRAXLER, ESQUIRE,          :
DEPUTY PROTHONOTARY SUPERIOR               :
COURT OF PENNSYLVANIA,                     :
                                           :
                   Respondent              :



                                      ORDER
PER CURIAM

      AND NOW, this 27th day of July, 2017, the Application for Leave to File Original

Process is GRANTED, and the King’s Bench Motion is DENIED.